t c summary opinion united_states tax_court james v abrams and laurie abrams petitioners v commissioner of internal revenue respondent docket no 10263-o00s filed date david c johnston for petitioners matthew j bailie for respondent armen special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect at the time that the petition was filed the decision to be entered is not reviewable by any other court and this opinion should not be cited as authority ' unless otherwise indicated all subsequent section references are to the internal_revenue_code in effect for the taxable_year in issue and all rule references are to the tax_court rules_of_practice and procedure - - respondent determined a deficiency in petitioners’ federal_income_tax for the taxable_year in the amount of dollar_figure the only issue for decision is whether petitioners sustained a deductible loss under sec_165 on the sale of their former residence we hold that they did not an adjustment to the amount of petitioners’ allowable rental loss deduction under sec_469 is a purely computational matter the resolution of which is dependent on our disposition of the disputed issue background some of the facts were stipulated and they are so found petitioners who are married resided in modesto california at the time that their petition was filed with the court at all relevant times petitioner james v abrams mr abrams was employed as a district manager by stewart title co petitioner laurie abrams mrs abrams has more than years of experience as a mortgage_lender and listed her occupation as property manager on petitioners’ joint form sec_1040 u s individual_income_tax_return for the taxable years and in date petitioners purchased a house located pincite stewart road modesto california stewart property for dollar_figure the stewart property is approximately big_number square feet with four bedrooms three baths and a big_number square foot - - basement and is situated on approximately half an acre of land the property is located on a two-lane access road that leads into the neighboring residential subdivision and into the del rio country club which is considered a prestigious section of modesto from date through date petitioners occupied the stewart property as their personal_residence mrs abrams testified that during this period they expended approximately dollar_figure for improvements on the house such as a swimming pool and backyard landscaping thereby increasing their total investment in the property to approximately dollar_figure in mr abrams earned an annual income of approximately dollar_figure due to a decline in the real_estate market however mr abrams’ salary decreased to approximately dollar_figure in and approximately dollar_figure in as a result sometime in early petitioners determined that they could no longer afford the dollar_figure monthly mortgage on the stewart property petitioners attempted to sell the property themselves for several months but did not receive any offers at this time the modesto real_estate market was in the midst of a 5-year downtrend sales of high-end homes were particularly sluggish thus petitioners considered selling or leasing the property whichever opportunity presented itself in date petitioners found a prospective tenant ms blizabeth szilagyi lessee to lease the property from july q4e- through date with a move-in date of date the written lease agreement required the lessee to pay in advance the annual rent of dollar_figure as follows dollar_figure deposit due by date and the remaining balance due by date the lease further provided the property would remain on the market with prudential real_estate the lessee would have the right_of_first_refusal or receive a prorated refund of the prepaid rent if the property sold before the end of the lease_term any unused rents would be credited as a downpayment if the lessee purchased the property before the end of the lease_term and the lease would run month-to-month at the end of the lease_term with a monthly rent of dollar_figure by the end of date petitioners moved out of the stewart property and into another home which they rented for dollar_figure per month petitioners prepaid months of this rent from the funds received from the lessee and applied the remaining funds toward the stewart property mortgage petitioners did not obtain an appraisal of the stewart property at any time before they moved out nor at any time before the lease_term began for the taxable_year petitioners claimed a depreciation deduction on the stewart property of dollar_figure also in date petitioners selected dennis lilly of prudential real_estate mr lilly to be their exclusive listing agent for a 6-month period mr lilly has been a real_estate - - agent in the modesto area since about petitioners informed mr lilly that they already had a tenant in line to rent the stewart property on date the stewart property was listed for sale at dollar_figure sales efforts were unsuccessful which led to a reduction in the sales_price over a 5-month period as follows date listed for sale amount listed for sale date dollar_figure date big_number date big_number throughout this period mr lilly held two open houses and showed the property approximately six to nine times but never received an offer after the end of the lease_term in date the lessee continued to rent the stewart property on a monthly basis from july through date on date petitioners sold the stewart property under an installment land_contract to the lessee for dollar_figure petitioners timely filed a joint form_1040 for on their return petitioners claimed a deduction for a dollar_figure loss on the sale of the stewart property calculated as follows sales_price dollar_figure less accumulated depreciation big_number less basis big_number total loss big_number so stipulated by the parties -- - in the notice_of_deficiency respondent disallowed the loss deduction resulting from the sale of the stewart property because petitioners did not establish that their basis in the property exceeded the net_proceeds from the sale in the alternative respondent disallowed the loss deduction on the ground that the loss was not from a transaction entered into for profit to wit temporarily renting the stewart property while it was available for sale at trial respondent introduced into evidence the residential property appraisal record of the county assessor’s office which indicated the assessed value for tax purposes of the stewart property as follows total assessment year real_estate land improvement dollar_figure dollar_figure dollar_figure ‘big_number big_number big_number through big_number big_number the phrase prop appears above the amount of dollar_figure see infra p the phrase prop appears above the amount of dollar_figure see infra p discussion in general the determinations of the commissioner in a notice_of_deficiency are presumed correct and the burden is on the taxpayer to show that the determinations are incorrect rule - jj - a 290_us_111 sec_165 allows as a deduction any loss sustained during the taxable_year and not_compensated_for_by_insurance_or_otherwise as relevant to the present case sec_165 limits the deduction for an individual taxpayer to losses either incurred_in_a_trade_or_business or in any transaction entered into for profit it is a long-settled principle that a loss incurred by a taxpayer from the sale of his or her personal_residence is not deductible except where prior to the sale the taxpayer abandons the use of the property as his or her personal_residence and converts it to a profit inspired use 45_tc_501 6_tc_488 sec_1_165-9 and b income_tax regs see 276_us_582 the loss allowed upon the sale of residential property converted to rental property is the excess of the adjusted_basis as prescribed in sec_1_1011-1 income_tax regs over the amount_realized from the sale sec_1_165-9 income_tax regs as relevant to this case the adjusted_basis is the lesser_of the following amounts at the time of conversion reduced for sec_7491 provides that under certain circumstances the burden_of_proof is on the secretary in court proceedings arising in connection with examinations commencing after date accordingly sec_7491 is inapplicable in the present case because respondent commenced petitioners’ examination before date - depreciation for the period after conversion the fair_market_value fmv or the adjusted cost_basis eg cost_basis plus improvements heiner v tindle supra pincite adams v commissioner tcmemo_1995_142 higgins v commissioner tcmemo_1995_139 frahm v commissioner tcmemo_1974_138 sec_1_165-9 income_tax regs although the internal_revenue_code does not define the term fair_market_value for purposes of sec_165 the universally accepted definition of this term has been the willing buyer-willing seller test under which fmv is the price at which the property would change hands between a willing buyer and a willing seller neither being under any compulsion to buy or to sell and both having reasonable knowledge of relevant facts 411_us_546 644_f2d_1282 9th cir affg 71_tc_235 79_tc_322 affd 752_f2d_518 10th cir our first inquiry is whether petitioners converted the stewart property from personal_use to an income-producing use whether a former residence used for personal purposes has been converted in the hands of the same taxpayer to property_held_for_the_production_of_income is a question of fact to be resolved with reference to the surrounding facts and circumstances 54_tc_1298 we are - satisfied by the record that petitioners effectively converted the stewart property into rental property when it was leased in date even though the lessee ultimately purchased it in date see higgins v commissioner supra residence effectively converted to rental property when it was leased to a third party with the option to purchase rechnitzer v commissioner tcmemo_1967_55 residence was effectively converted to rental property under bona_fide lease where the lessee subsequently purchased the property the next inguiry is whether petitioners sustained a loss on the sale of the stewart property petitioners contend that the fmv at the time of conversion was dollar_figure whereas respondent contends that the fmv was dollar_figure because both of these figures are lower than petitioners’ adjusted_basis of dollar_figure the determinative issue is what was the fmv of the stewart property as of date petitioners argue that the final sales_price of dollar_figure in date is not an accurate reflection of the fmv of the stewart property in date because the sales_price was the result of a distressed sale where petitioners were compelled to sell quickly at a price far below its true fmv of dollar_figure given the record before us we disagree calculated as cost_basis plus improvements less depreciation dollar_figure big_number - big_number - petitioners’ claim of a distressed sale is unpersuasive because at all relevant times they did not receive any offers for the stewart property even assuming arguendo that petitioners sold under distress the record demonstrates that there was not a willing buyer at any time between june through date when the property was listed from dollar_figure to dollar_figure then dollar_figure and finally dollar_figure which petitioners contend is a price far below the purported fmv of dollar_figure both mrs abrams and mr lilly also testified that in real_estate values were at their lowest levels especially for high-end homes however mr lilly testified that a house similar to the stewart property would have likely sold in a 6-month period of time if it were listed at its fmv the fact that the property would not sell for dollar_figure in date and that it did sell for dollar_figure in date indicates that the stewart property was worth at least as much in as it had been in thus we do not find that the sales_price of dollar_figure was the result of a distressed sale see adams v commissioner supra held that the property’s sales_price was below fmv because the taxpayer was under a threat of foreclosure wa sec_2 years behind in paying property taxes and the buyers were taking subject_to an existing lease on the property further petitioners bear the burden to prove what the fmv of the property was in date petitioners did not obtain an appraisal at the time of conversion but mrs abrams testified that she based her professional opinion on such factors as the sluggish real_estate market the home sales in the area as listed in the multiple listing service the fact that the stewart property was one of the most expensive houses in the county which would typically take months or years to sell and the prestigious location of the property while mrs abrams may have some knowledge of real_estate values through her experience in the mortgage lending business we are not required to accept such self-serving testimony without corroborating evidence 99_tc_202 mrs abrams offered no records of the alleged comparable sales nor any information or data therefrom and as a consequence we have no way of knowing whether they would tend to sustain or refute her stated opinion that the stewart property’s purported fmv in was dollar_figure such that respondent’s determination would be incorrect on the other hand mr lilly testified that based on his evaluation of the prior sales of comparable properties in the area he thought the original list price of dollar_figure in date was a little high but hoped that a buyer would purchase the home for more than what it was worth because of the special financing terms that petitioners were offering the evidence also indicates that the stewart property’s -- assessed value for tax purposes in and was dollar_figure under california law however assessment values may not be determinative of fmv because the assessed value is generally limited to a 1l-percent increase on the property’s base_year value ie the property’s market_value level or appraised value when purchased cal const art xiii a sec_1 and west cal rev tax code sec_110 west however when the property’s fmv falls below the base_year value the assessed value for tax purposes would be based on the property’s fmv until the base_year value is restored cal const art xiii a sec_2 west cal rev tax code sec_5l a west thus although the county assessor’s appraisal record is not determinative of the stewart property’s fmv it is persuasive evidence that petitioners’ estimate was overly inflated given the state of the real_estate market in the court is satisfied from the record that the fmv of the stewart property in date was dollar_figure the fact that the property languished on the market with an asking price of dollar_figure in date indicates that the value of the house on date the cal legislature adopted senate const amend no which was eventually designated as proposition and placed on the ballot and submitted to electors at the general election on date the voters adopted proposition which amended cal const art xiii a sec_2 specifically providing a temporary reduction in the base_year value to reflect a decline in real_property value - - at the date of conversion was substantially less than petitioners’ purported fmv of dollar_figure further the fact that the property eventually sold for dollar_figure in date indicates there had been little if any change in its fmv from date until the date of its sale for the above reasons we hold that the fmv of the stewart property in date was dollar_figure and therefore petitioners did not sustain a loss on the subsequent sale of the stewart property on date for dollar_figure accordingly we sustain respondent’s determination on this issue we have considered all of the other arguments made by the parties and to the extent that we have not specifically addressed them we conclude they are without merit accordingly petitioners have a gain in in the amount of dollar_figure calculated as follows sales_price dollar_figure less adjusted_basis dollar_figure fmv less dollar_figure depreciation big_number total gain big_number however at trial respondent waived any increased deficiency for reviewed and adopted as the report of the small_tax_case division to reflect the foregoing decision will be entered for respondent
